Catterson, J. (dissenting).
Because I believe that a convicted and registered sex offender has forfeited the privilege of admission to the bar and the elevated status of an officer of the court, I must respectfully take the unusual step in a disciplinary proceeding and dissent.1
It is uncontested that in July 2004, while using his law office computer, respondent, then 30-years old and a patent lawyer, logged onto an Internet instant-messaging service and entered a chat room specifically targeting “older men and younger women.” He commenced an online conversation with a female who claimed she was 13 and who purportedly lived with her mother on Long Island but who was, in fact, a police officer. The chat room was “sexually oriented” and there was “significant sexual content” in the six separate conversations that followed over a period of three months. On October 16, 2004, after three months of these sexually explicit conversations, respondent, in further online conversations, arranged to meet the girl the next day at the Ronkonkoma train station in Suffolk County. They exchanged photos over the Internet to ensure that they could identify each other so as to consummate their prearranged sexual liaison.
On October 17, 2004, respondent traveled on the Long Island Railroad from Manhattan to Ronkonkoma, admittedly “to *47engage in an oral sexual act” with a female whom he believed to be a 13-year-old girl. Upon his arrival he was arrested. At that point, he learned for the first time that the 13-year-old girl with whom he had anticipated having sex was actually a Suffolk County police detective. Respondent was charged with six counts of disseminating indecent material to minors in the first degree (Penal Law § 235.22), a felony, and one count of attempted criminal sexual act in the third degree (Penal Law §§ 110.00, 130.40 [2]), a misdemeanor.
On September 27 2005, respondent pleaded guilty in Supreme Court, Suffolk County to attempted criminal sexual act in the third degree, a class A misdemeanor (Penal Law §§ 110.00, 130.40 [2]). On November 22, 2005, he was sentenced to a period of probation of six years and was certified as a level one sex offender. He was ordered to participate in and successfully complete a sex offender treatment program, and ordered to pay a $1,000 fee and a mandatory surcharge of $260.
As respondent admitted to the conduct, he testified on his own behalf in mitigation. He took responsibility for his criminal conduct, admitting that he knew at the time that attempting to engage in sex with someone less than 17 years of age was a crime. Astoundingly, he testified that it was “probably inappropriate” for him to have engaged in such conversations with someone he believed was 13 years old. Respondent stated that the incident in question was the only instance where he attempted to meet with an underage person online for the purpose of having sex. He admitted that he had previously met women online for the purpose of having sex but they allegedly were of legal age.
The Referee found that respondent appeared “truly remorseful and shamed by his conduct,” and that he had cooperated with the Committee and had no disciplinary record. Respondent seemingly accepted full responsibility for his actions and testified that he had suffered personally in that he now had a criminal record and was a registered sex offender, and that he had suffered financially (loss of high paying job, costs of ongoing therapy), and suffered humiliation among his family and colleagues. He explained that at the time of the incident he was under great stress from work, and social and family relationships (80-hour work weeks, recent breakup with girlfriend of one year, father diagnosed with cancer, and grandfather’s suicide the previous year). Regarding treatment, respondent began counseling before he was ordered to do so (albeit only after he *48was arrested) and has continued with both individual and group therapy ever since. The mandated sexual offender treatment program had no date certain for completion of the program and respondent testified that he was in compliance with the terms of his probation.
Respondent’s psychologist testified that he began individual therapy sessions with respondent in December 2005 and believed respondent would not engage in the type of conduct again because he did not need to, and because respondent was terrified of what the consequences would be if he repeated the behavior. Notably, respondent seems to have been far more concerned with being caught a second time rather than remorseful over the possible effect of his acts upon any juvenile victim. The psychologist also stated that the recidivism rate of sex offenders was “sky high” but that he did not diagnose respondent as a sex offender. Notably, the Referee rejected his overall testimony, finding it inconsistent and often at odds with itself.
The Referee, however, did credit the testimony of a psychotherapist and clinical social worker who specialized in treating sex offenders and who had worked as a probation officer supervising individuals who committed sex crimes or domestic crimes. Respondent enrolled in the therapist’s treatment program about six weeks after his arrest, in December 2004, and thereafter has regularly attended the program. The therapist testified that based on the assessment given under the Sex Offender Registration Act, there is a minimal chance that respondent would repeat his actions. In addition, because respondent did something that was “uncommon” in that, even prior to his conviction he voluntarily entered the group therapy treatment program, took responsibility for his actions, and showed shame, guilt and remorse, the likelihood respondent would reoffend was low. Using the Diagnostic and Statistical Manual of Mental Disorders (4th ed 1994) (DSM 4), the therapist diagnosed respondent with “sexual disorder not otherwise specified,” explaining that the DSM 4 still hadn’t come up with a specificity for people who commit sex crimes through the Internet.
The Referee recommended a six-month suspension on the grounds that, inter alia, this was a case where a police detective posed as the 13-year-old girl and thus there was “no actual contact with a minor.” The Hearing Panel recommended a three-year suspension with one dissenter arguing for a one-year suspension.
*49For the reasons that follow, I believe that any penalty short of disbarment would not comport with the standards to which a member of the bar should adhere. I do not believe that we can reconcile the status of registered sex offender with that of a member of the bar in good standing.
At the outset, I note that there is no New York decisional authority directly on point. However, there are some cases that are germane to the analysis. Matter of Harlow (280 AD2d 870 [3d Dept 2001]) presented a strikingly similar set of facts. In that case, the respondent attorney also corresponded with a 13-year-old girl over the Internet and arranged to meet with her to have sex. Unfortunately for both the respondent and the victim of his predations, the victim was not an adult police detective posing as an underage girl in a sting operation. As respondent actually had sexual contact with the victim, he was convicted in Connecticut and given a suspended sentence of 10 years. Ultimately, Connecticut chose to suspend respondent for 10 years as well. The Third Department declined to follow Connecticut’s sanguine view of the matter and, instead, disbarred him. The only substantive difference between Harlow and the instant case is that here, respondent was caught in a police sting. But for that fortuitous intervention, it is beyond cavil that respondent fully intended to have sex with a 13-year-old girl in Suffolk County. Indeed, respondent admitted that this was his intention.
The subsequent case of Matter of Maiorino (301 AD2d 53 [1st Dept 2002]) involved a New Jersey attorney convicted in Connecticut of the improper touching of a minor. He received a one-year suspended sentence in Connecticut and a reprimand in New Jersey based on that Connecticut conviction. This Court’s censure of respondent was premised on nothing more than the doctrine of reciprocal discipline under 22 NYCRR 603.3. Leaving aside the wisdom of relying on reciprocal discipline in a sex-based conviction of a member of the bar, the case has no further applicability to the instant proceeding, where the respondent New York attorney was convicted in New York for a crime committed in New York.
Similarly, Matter of Wong (275 AD2d 1 [1st Dept 2000]) involved reciprocal discipline of another New Jersey attorney. Respondent was disciplined in New York based on respondent’s sexual contact with a 10-year-old girl at a gymnastics event two years prior to his admission to the New Jersey bar. The sole question presented by Wong was whether preadmission conduct *50unrelated to the admission process could constitute misconduct under 22 NYCRR 603.3 (c) (3). The Court held that such preadmission conduct could be considered as part of its responsibility to protect “the public and to maintain the integrity of the courts.” (275 AD2d at 6.) Again, Wong was a reciprocal discipline case with a limited holding; there is no discussion of the propriety of the penalty imposed in New Jersey.
This Court’s decision in Matter of Singer (290 AD2d 197 [1st Dept 2002]), like the Third Department’s holding in Harlow {supra), also mandates disbarment in the instant case. In Singer, the respondent was convicted in Virginia of aggravated sexual battery; a felony in that jurisdiction, but a class A misdemeanor in New York. The Hearing Panel recommended a five-year suspension with certain conditions including “[a] long-term regimen of treatment by a recognized specialist.” (290 AD2d at 199.) This Court disagreed and disbarred the petitioner. We held that, “the purpose of a disciplinary proceeding is not to punish the respondent but rather, to determine the fitness of an officer of the court and to protect the courts and the public from attorneys unfit to practice.” (290 AD2d at 199-200, citing Matter of Wong, 275 AD2d at 6.) This Court also cited Matter of Harlow (supra) with approval as one of the factors in its decision to disbar rather than suspend respondent.
Finally, in Matter of Cunningham (46 AD3d 43 [1st Dept 2007]), we accepted the resignation of the respondent who had pleaded guilty (again in New Jersey) to attempted endangering the welfare of a child in the third degree. The respondent had engaged in three conversations with a minor which included “inappropriate sexual content.” (46 AD3d at 44.)2
*51In this case, respondent’s counsel asserts that “this court will now have the opportunity to address the disturbing social problem of adults who prey on minors via the internet in the context of attorney discipline” (emphasis supplied). The majority apparently agrees with this assessment and that a suspension is the appropriate remedy. In my opinion, this view misses the mark on many levels.
Respondent’s conduct in a three-month campaign of seducing a girl that he believed to be 13 years old is more than just a “disturbing social problem” as the Departmental Disciplinary Committee’s counsel describes it. Any such characterization that minimizes the acute danger of sexual predators should be summarily rejected. I recognize that New York attorneys convicted of various crimes are routinely suspended and ultimately return to practice law after a suitable period of time. Of course, there is a very broad spectrum of crime from the venal to the mortal and the discipline imposed upon attorneys must necessarily reflect that diversity.
However, consistent with the twin mandates of Wong and Singer, we are charged with the duty of protecting both the courts and the public from unfit attorneys, and even attorney discipline must have some absolutes; some event horizon that dictates disbarment. Generally, conversion of client funds has epitomized that litmus test. I believe that a convicted and registered sex offender merits disbarment, even when the crime, as in the instant case, is inchoate.
Gonzalez, Nardelli and McGuire, JJ., concur; Saxe, J.E, and Catterson, J, dissent in an opinion by Catterson, J.
Respondent suspended from the practice of law in the State of New York, effective the date hereof, for the longer period of three years or until conclusion of his term of criminal probation, and until the further order of this Court, as indicated.

. The great common-law scholar Karl Llewellyn posited that judges “seeking right and justice both perceive the facts and turn for standards to the body of met and organized experience with which they are equipped. These ‘experience-spectacles’ must of necessity yield differing results both of intake and applicable standard, must yield results which differ increasingly as our modern variegated world dilutes community of experience among the individual members of the bench and multiplies and differentiates the situations out of which conflicts emerge to be adjudicated.’’(Karl N. Llewellyn, Common Law Tradition: Deciding Appeals, at 463 [William S. Hein & Co. 1996].) This dissent is born of a recognition that my distinguished colleagues’ “experience-spectacle[ ]” is necessarily different from mine with regard to issues presented here.


. It is important to note that had respondent been convicted of felony charges relating to sex abuse, disbarment would necessarily follow. (See Matter of Ashdjian, 287 AD2d 217 [1st Dept 2001]; Matter of Abrams, 214 AD2d 293 [1st Dept 1995].) Misdemeanor convictions have yielded a myriad of disciplinary results. (See Matter of St. Clair, 32 AD3d 170 [4th Dept 2006] [three-year suspension for attempting to possess sexual performance by a child]; Matter of Boxley, 8 AD3d 949 [3d Dept 2004] [legislative aide given one-year suspension for sexual misconduct]; Matter of Weitz, 308 AD2d 634 [3d Dept 2003] [three-year suspension for second degree sexual abuse and unlawful imprisonment in the second degree]; Matter of Vickers, 227 AD2d 76 [2d Dept 1996] [two-year suspension for third degree sexual abuse].) This seemingly random assignment of sanction recalls Justice Scalia’s dissent in Dickerson v United States (530 US 428, 455 [2000]):
“The issue, however, is not whether court rules are ‘mutable’; they assuredly are. It is not whether, in the light of ‘various cir*51cumstances,’ they can be ‘modifi[ed]’; they assuredly can. The issue is whether, as mutated and modified, they must make sense. The requirement that they do so is the only thing that prevents this Court from being some sort of nine-headed Caesar, giving thumbs-up or thumbs-down to whatever outcome, case by case, suits or offends its collective fancy.”
The instant case demonstrates the danger of this Court becoming, to paraphrase Justice Scalia, a five-headed Caesar.